Case: 14-15084    Date Filed: 01/21/2016   Page: 1 of 18


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-15084
                          ________________________

                   D.C. Docket No. 4:14-cr-00027-MW-CAS-1


UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                      versus

TORRANCE JAMES LOCKETT,

                                                         Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (January 21, 2016)


Before TJOFLAT, MARTIN, and ANDERSON, Circuit Judges.

MARTIN, Circuit Judge:

      Torrance Lockett was sentenced based on the Armed Career Criminal Act

(ACCA), a federal three-strikes statute that requires a minimum of 15 years in
             Case: 14-15084    Date Filed: 01/21/2016   Page: 2 of 18


prison for firearm offenders with three “violent felony” convictions. See 18 U.S.C.

§ 924(e)(1). ACCA defines “violent felony” in several ways. The District Court

counted Mr. Lockett’s two earlier South Carolina burglary convictions using the

definition in ACCA’s “enumerated clause,” which covers any “burglary” that is

“punishable by imprisonment for a term exceeding one year.” Id. § 924(e)(2)(B).

This was error. The enumerated clause does not cover state burglary offenses

whose elements are broader than the generic definition of burglary. South

Carolina’s burglary offense is broader than generic burglary. The offense also

does not divide into “multiple, alternative” offenses. Descamps v. United States,

__ U.S. __, __, 133 S. Ct. 2276, 2285 (2013). This means federal sentencing

courts can’t know if someone convicted of South Carolina burglary was convicted

of generic burglary. We therefore reverse Mr. Lockett’s sentence.

                                         I.

      On February 3, 2014, Mr. Lockett was frisked by a Tallahassee police

officer based on a tip that someone matching his description had been seen with a

handgun. The officer found a handgun on Mr. Lockett and arrested him. Mr.

Lockett had previously been convicted of felony offenses in both South Carolina

and Florida. The federal government learned of Mr. Lockett’s case, and a grand

jury charged him with violating 18 U.S.C. § 922(g)(1), which makes it a federal




                                         2
                Case: 14-15084       Date Filed: 01/21/2016        Page: 3 of 18


crime for convicted felons to possess firearms. Mr. Lockett pleaded guilty to this

crime on August 4, 2014, and was sentenced on October 23, 2014.

       His presentence investigation report recommended a minimum sentence of

fifteen years under ACCA because he had four prior burglary convictions. Two of

these convictions were from South Carolina and two were from Florida. Mr.

Lockett conceded that the Florida convictions counted for ACCA, 1 but he objected

to his sentence being increased on account of the two South Carolina convictions.

He argued that South Carolina’s burglary offense was broader than the generic

definition of burglary and that it was also not divisible. The District Court

disagreed on the second point. This disagreement led the court to look to facts

from Mr. Lockett’s South Carolina cases, and make the finding that he had been

convicted of conduct that matched generic burglary. Because three violent felony

convictions trigger ACCA, the court sentenced Mr. Lockett to ACCA’s mandatory

minimum 15 years in prison. This is his direct appeal.




       1
         This concession may have been due to James v. United States, 550 U.S. 192, 127 S. Ct.
1586 (2007), which held that Florida burglary is covered by ACCA’s residual clause. Months
after Mr. Lockett’s sentencing, the Supreme Court overruled James and held that ACCA’s
residual clause is unconstitutional. See Johnson v. United States, ___ U.S. ___, 135 S. Ct. 2551,
2563 (2015). This being the case, Mr. Lockett’s Florida convictions wouldn’t count under
ACCA’s residual clause today. As for the enumerated clause, our Court has not decided whether
Florida burglary is divisible. But Mr. Lockett did not preserve this issue (not surprising perhaps,
given the difficulty of predicting decisions like Johnson) and this appeal does not raise it.
                                                 3
              Case: 14-15084     Date Filed: 01/21/2016   Page: 4 of 18


                                          II.

      ACCA requires a minimum of 15 years in prison for anyone who “has three

previous convictions . . . for a violent felony” and then violates certain federal gun

laws. 18 U.S.C. § 924(e)(1). The statute contains more than one definition of

“violent felony.” The District Court counted Mr. Lockett’s South Carolina

convictions using the “is burglary” definition in § 924(e)(2)(B)(ii) in ACCA’s

enumerated clause. Mr. Lockett argues that South Carolina burglary convictions

aren’t covered by this definition. We review a claim like this de novo. See United

States v. Howard, 742 F.3d 1334, 1341 (11th Cir. 2014).

      To decide whether a state’s burglary offense “is burglary” in the ACCA

sense, we first “compare the elements of the statute forming the basis of the

defendant’s conviction with the elements of the ‘generic’ crime—i.e, the offense as

commonly understood.” Descamps, 133 S. Ct. at 2281. If the elements of the state

offense are either “the same as, or narrower than, those of the generic offense,”

then any conviction under the statute counts. Id. This is called the “categorical

approach.” Id. For the limited purpose of “help[ing] implement the categorical

approach,” the Supreme Court has also recognized a “narrow range of cases” in

which courts can use what is called the “modified categorical approach.” Id. at

2284 (quotation omitted). This approach lets courts review certain documents

from the state proceedings (known as “Shepard documents”) to find out if the state

                                           4
              Case: 14-15084     Date Filed: 01/21/2016    Page: 5 of 18


court convicted the defendant of the generic offense. Id. at 2283–84 (quotation

omitted); see also Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254 (2005).

Even though the modified categorical approach lets courts peek into facts, it

“retains the categorical approach’s central feature: a focus on the elements, rather

than the facts, of a crime. And it preserves the categorical approach’s basic

method: comparing those elements with the generic offense’s.” Descamps, 133 S.

Ct. at 2285. Our inquiry, in this regard, is always about what elements the

defendant was convicted of, not the facts that led to that conviction. Id.

      Before Descamps, our Court “assumed that the modified categorical

approach could be applied to all non-generic statutes.” Howard, 742 F.3d at 1343.

“The Descamps decision dictates discarding that assumption.” Id. After

Descamps, “the modified categorical approach can be applied only when dealing

with a divisible statute: a statute that ‘sets out one or more elements of the offense

in the alternative.’” Id. (quoting Descamps, 133 S. Ct. at 2281). Descamps thus

requires us to determine whether a state statute “lists multiple, alternative elements,

and so effectively creates several different crimes.” Descamps, 133 S. Ct. at 2285

(quotation and alteration omitted). If the statute does this, then Shepard documents

will tell us which of these “several different crimes” a defendant was convicted of.

If it does not, then no conviction under the statute can be assumed to be generic.




                                           5
              Case: 14-15084     Date Filed: 01/21/2016   Page: 6 of 18


                                          A.

      Descamps gave two reasons for why the modified categorical approach

applies “only to explicitly divisible statutes.” Id. at 2290. First, “ACCA’s text and

history” show that “Congress made a deliberate decision to treat every conviction

of a crime in the same manner.” Id. at 2287. This can’t work if a “statute sweeps

more broadly than the generic crime.” Id. at 2283. But it can work if a statute

divides into multiple distinct crimes, at least one of which has every element of the

generic crime. Why is that? “Because only divisible statutes enable a sentencing

court to conclude that a jury (or judge at a plea hearing) has convicted the

defendant of every element of the generic crime.” Id. at 2290.

      The second reason for the divisibility requirement is “the Sixth Amendment

concerns that would arise from sentencing courts’ making findings of fact that

properly belong to juries.” Id. at 2287. The Supreme Court’s Sixth Amendment

cases require that “any fact that increases the penalty for a crime beyond the

prescribed statutory maximum must be submitted to a jury, and proved beyond a

reasonable doubt.” Apprendi v. United States, 530 U.S. 466, 490, 120 S. Ct. 2348

(2000). There is exactly one “exception” to this rule: “the fact of a prior

conviction.” Id. The reason for this sole exception is that the defendant already

had the protection of the Sixth Amendment for that prior conviction. See id. at

488. But see Descamps, 133 S. Ct. at 2294–95 (Thomas, J., concurring in the

                                          6
              Case: 14-15084     Date Filed: 01/21/2016    Page: 7 of 18


judgment) (arguing that increasing a sentence based on a prior conviction violates

the Sixth Amendment, so all of ACCA is unconstitutional).

      ACCA sentences can therefore be based on exactly two things: (1) “the fact

of a prior conviction”; and (2) what state law required for the conviction, which is

a question of law not fact. Once a sentencing judge starts examining what was

alleged in an indictment to divine what the jury most likely found, she is no longer

examining either “the fact of a prior conviction” or what state law says: she has

undertaken a new factual inquiry, and this is forbidden by the Sixth Amendment.

The Sixth Amendment contemplates only one way of finding facts: submitting

elements to a jury to find beyond a reasonable doubt. See id. at 2288 (majority

opinion) (“The Sixth Amendment contemplates that a jury—not a sentencing

court—will find such facts, unanimously and beyond a reasonable doubt. And the

only facts the court can be sure the jury so found are those constituting elements of

the offense—as distinct from amplifying but legally extraneous circumstances.”).

      So, if a state wants its burglary offenses to count for ACCA, it must ensure

either that “its statutory definition substantially corresponds to ‘generic’ burglary,”

or that “the charging paper and jury instructions actually required the jury to find

all the elements of generic burglary in order to convict the defendant.” Taylor v.

United States, 495 U.S. 575, 602, 110 S. Ct. 2143, 2160 (1990). If a state does

either, the indictment and jury charges will always tell us whether the jury

                                           7
              Case: 14-15084      Date Filed: 01/21/2016     Page: 8 of 18


convicted a defendant of the elements required for a generic burglary conviction.

But if a statute “does not require the factfinder (whether jury or judge) to make that

determination,” then a conviction under that statute does not count for ACCA.

Descamps, 133 S. Ct. at 2293. This is true no matter what a defendant actually did,

what an indictment charged, or what evidence a jury saw.

                                            B.

       Descamps also tells us how to figure out if a statute is divisible: by

determining if the statute “lists multiple, alternative elements, and so effectively

creates several different crimes.” 133 S. Ct. at 2285 (quotation and alteration

omitted). This means a jury must be required to find one of the alternative

elements beyond a reasonable doubt, rather than just convict under a statute that

happens to list alternative definitions or alternative means for the same crime

without requiring jurors to pick which one applies. See id.

       To start with an easy example, suppose a statute provides an element that

clearly sweeps beyond the generic crime. For instance, a statute might criminalize

assault “with a weapon” but not specify what counts as a weapon. For this offense,

“all the jury must find to convict” is use of “an indeterminate ‘weapon.’” Id. at

2290. “The jurors need not all agree on whether the defendant used a gun or a

knife or a tire iron . . . because the actual statute requires the jury to find only a

‘weapon.’” Id. If a person could be convicted under the statute having used a

                                            8
              Case: 14-15084      Date Filed: 01/21/2016    Page: 9 of 18


weapon that goes beyond generic assault, the statute is indivisible. This is true

even if “a court blessed with sufficient time and imagination could devise a

laundry list of potential ‘weapons.’” Id. And it is also true “even if in many cases,

the jury could have readily reached consensus on the weapon used.” Id.

      The question is trickier where, like here, a statute actually lists alternative

things, rather than leaving the list to imagination. The difficulty is that the list

could serve a few different functions. For instance, the list could simply illustrate

the sorts of things that are covered by the statute. These kinds of “illustrative

examples are not alternative elements.” Howard, 742 F.3d at 1348. Howard thus

held that Alabama’s burglary statute is indivisible because it “provides one

definition of building and then includes a non-exhaustive list of things that fall

under that definition.” Id.

      The list of alternatives could also just create alternative definitions of

indeterminate language. For instance, we know that burglary of curtilage is not

generic burglary. See James v. United States, 550 U.S. 192, 212, 127 S. Ct. 1586,

1599 (2007). Suppose a burglary statute requires entry of a “dwelling” and then

defines dwelling as “either a house or its curtilage.” The fact that this list looks

exhaustive and separates curtilage with an “or” doesn’t tell us whether jurors were

required to decide whether the defendant actually entered the house or only the




                                            9
               Case: 14-15084        Date Filed: 01/21/2016        Page: 10 of 18


curtilage. And if a statute “does not require the factfinder (whether jury or judge)

to make that determination,” then it is indivisible. Descamps, 133 S. Ct. at 2293.

       To take another example based on Descamps, suppose an assault statute

requires the use of a “weapon” and defines “weapon” as a “gun or a knife.” Even

if this list of weapons is finite and separated by the word “or,”

       [a]s long as the statute itself requires only an indeterminate ‘weapon,’
       that is all the indictment must (or is likely to) allege and all the jury
       instructions must (or are likely to) mention. And most important, that
       is all the jury must find to convict the defendant. . . . Whatever the
       underlying facts or the evidence presented, the defendant still would
       not have been convicted, in the deliberate and considered way the
       Constitution guarantees, of an offense with the same (or narrower)
       elements as the supposed generic crime (assault with a gun).

Id. at 2290. Again, this is true “even if in many cases, the jury could have readily

reached consensus on the weapon used.” Id. That’s why our inquiry can’t end

with simply looking at whether the statute is written disjunctively (with the word

“or”). The text of a statute won’t always tell us if a statute is listing alternative

means or definitions, rather than alternative elements.2




       2
          This distinction between alternative “elements” and alternative “means” rings
throughout Supreme Court precedent. For example, Richardson v. United States, 526 U.S. 813,
119 S. Ct. 1707 (1999), held that, while “a jury in a federal criminal case cannot convict unless it
unanimously finds that the Government has proved each element,” a “jury need not always
decide unanimously . . . which of several possible means the defendant used to commit an
element of the crime.” Id. at 817, 119 S. Ct. at 1710. Descamps cited Richardson to support the
proposition that “[t]he Sixth Amendment contemplates that a jury—not a sentencing court—will
find such facts, unanimously and beyond a reasonable doubt. And the only facts the court can be
sure the jury so found are those constituting elements of the offense.” 133 S. Ct. at 2288.
                                                10
               Case: 14-15084         Date Filed: 01/21/2016        Page: 11 of 18


       The key is the legal effect of the alternatives. If a “statute lists multiple,

alternative elements, and so effectively creates several different crimes,” then the

statute is divisible. Id. at 2285 (quotation and alteration omitted). So, for a

burglary statute, the question is whether “the jury is actually required to find all the

elements of generic burglary.” Id. at 2284 (quotation omitted). Again, if a statute

“does not require the factfinder (whether jury or judge) to make that

determination,” then it isn’t divisible. Id. at 2293; see also id. at 2290 “[O]nly

divisible statutes enable a sentencing court to conclude that a jury (or judge at a

plea hearing) has convicted the defendant of every element of the generic crime. A

prosecutor charging a violation of a divisible statute must generally select the

relevant element from its list of alternatives. And the jury, as instructions in the

case will make clear, must then find that element, unanimously and beyond a

reasonable doubt.” (footnote and citation omitted)); id. at 2296 (Alito, J.,

dissenting) (“By an element, I understand the Court to mean something on which a

jury must agree by the vote required to convict under the law of the applicable

jurisdiction.”). 3



       3
          Related to this point, the government referenced a footnote from this court’s Howard
decision to argue that a statute’s divisibility turns only on how the statute is phrased, not on what
jurors are required to find. This footnote offered that “it might be helpful, in case the Supreme
Court revisits this area . . . to point out that one premise of [Descamps] may be problematic.”
742 F.3d at 1343–45 n.3. This offering was directed to Justice Kagan’s statement that courts
applying the modified categorical approach “need only check the charging documents and
instructions (‘Do they refer to a gun or something else?’) to determine whether in convicting a
                                                 11
                Case: 14-15084        Date Filed: 01/21/2016         Page: 12 of 18


                                                 III.

       We turn now to Mr. Lockett’s case. Mr. Lockett’s two South Carolina

convictions were for violations of South Carolina Code § 16-11-312(A), which

says: “A person is guilty of burglary in the second degree if the person enters a

dwelling without consent and with intent to commit a crime therein.” S.C. Code

Ann. § 16-11-312(A). A separate definition section then tells us that “‘[d]welling’

means its definition found in § 16-11-10 and also means the living quarters of a

building which is used or normally used for sleeping, living, or lodging by a

person.” Id. § 16-11-310(2). This is the “definition found in § 16-11-10”:

       any house, outhouse, apartment, building, erection, shed or box in
       which there sleeps a proprietor, tenant, watchman, clerk, laborer or


defendant under that divisible statute, the jury necessarily found that he committed the ACCA-
qualifying crime.” 133 S. Ct. at 2290.

        The Howard footnote said this statement is “problematic” because “prosecutors usually
are not required to select from multiple statutory phrases or alternative means a single one to
include in an indictment or to prove at trial,” and “juries are rarely asked to specify in their
verdict which of the alternatively charged means they unanimously found beyond a reasonable
doubt.” 742 F.3d at 1344–45 n.3.

         It is true that “prosecutors usually are not required to select from multiple statutory
phrases or alternative means.” Id. But they are certainly required to charge and prove elements.
And they usually do this in a rote fashion that sentencing courts can easily identify. Likewise,
it’s true that “juries are rarely asked to specify in their verdict which of the alternatively charged
means they unanimously found beyond a reasonable doubt.” Id. But they are asked to specify
which elements they so found. That’s why the modified categorical approach lets courts look at
“extra-statutory documents only to determine which alternative element was the basis for the
conviction.” Descamps, 133 S. Ct. at 2280. The key is elements, not means or phrases or
definitions. If a statute doesn’t create alternative elements, it is indivisible. Howard recognizes
as much: “[Descamps] holds that the modified categorical approach can be applied only when
dealing with a divisible statute: a statute that ‘sets out one or more elements of the offense in the
alternative.’” Howard, 742 F.3d at 1343 (quoting Descamps, 133 S. Ct. at 2281–82).
                                                  12
             Case: 14-15084      Date Filed: 01/21/2016    Page: 13 of 18


      person who lodges there with a view to the protection of property
      shall be deemed a dwelling house, and of such a dwelling house or of
      any other dwelling house all houses, outhouses, buildings, sheds and
      erections which are within two hundred yards of it and are
      appurtenant to it or to the same establishment of which it is an
      appurtenance shall be deemed parcels.

Id. § 16-11-10. As for § 16-11-310(2)’s use of the word “building,” it

      means any structure, vehicle, watercraft, or aircraft: (a) Where any
      person lodges or lives; or (b) Where people assemble for purposes of
      business, government, education, religion, entertainment, public
      transportation, or public use or where goods are stored. Where a
      building consists of two or more units separately occupied or secured,
      each unit is deemed both a separate building in itself and a part of the
      main building.

Id. § 16-11-310(1). Mr. Lockett first argues that this statute sweeps more broadly

than generic burglary because it includes locations beyond those included in

generic burglary. He next argues that the statute is indivisible because South

Carolina jurors aren’t required to unanimously choose any one of the dozens of

possible dwellings listed in the statute’s definition section.

                                           A.

      We first address whether South Carolina’s burglary offense is generic. It is

not. Generic burglary is (1) “an unlawful or unprivileged entry into, or remaining

in,” (2) “a building or structure,” (3) “with intent to commit a crime.” Taylor, 495
U.S. at 598, 110 S. Ct. at 2158. That second element does not cover things like

boats and vehicles. See id.; Howard, 742 F.3d at 1348. South Carolina defines

“building” as “any structure, vehicle, watercraft, or aircraft.” S.C. Code Ann.
                                           13
             Case: 14-15084     Date Filed: 01/21/2016    Page: 14 of 18


§ 16-11-310(1). So, as with Alabama’s burglary statute, a “number of those things

included in the definition of ‘building’ (such as vehicles and watercraft) fall

outside the ‘building or structure’ element of generic burglary, making the burglary

statute non-generic.” Howard, 742 F.3d at 1348.

                                          B.

      We next address whether the offense is divisible. It is not. Though South

Carolina defines “dwelling” using a finite list, prosecutors are never required to

select from this list when charging a crime. And they are never required to prove

that a defendant entered anything more specific than a “dwelling,” which we know

includes places that generic burglary doesn’t cover. “With no such burden placed

on the government, we cannot say that the statute creates separate crimes defined

by distinct elements so as to permit application of the modified categorical

approach.” Donawa v. U.S. Attorney Gen., 735 F.3d 1275, 1283 (11th Cir. 2013).

      What elements South Carolina prosecutors are required to prove for a

burglary conviction is a question of South Carolina law. And so we look to the

state’s courts to answer this question. See id. at 1282 (deciding a Florida statute is

indivisible because Florida courts treat an element needed for the generic offense

as an affirmative defense); Howard, 742 F.3d at 136 (“Sentencing courts

conducting divisibility analysis in this circuit are bound to follow any state court




                                          14
             Case: 14-15084     Date Filed: 01/21/2016    Page: 15 of 18


decisions that define or interpret the statute’s substantive elements because state

law is what the state supreme court says it is.”).

      South Carolina law does not require prosecutors to charge one of § 16-11-

10’s various types of dwellings in the same way they must charge the three

elements of burglary in § 16-11-312. In South Carolina—as in most places—“[i]t

is a familiar principle that an indictment under a statute charging an offense made a

crime thereby, must allege the essential elements prescribed by the statute.” State

v. Everall, 123 S.E. 824, 825 (S.C. 1924). South Carolina law does not make the

type of dwelling an essential element of burglary. For example, in State v. Smalls,

519 S.E.2d 793 (S.C. Ct. App. 1999), a defendant was convicted based on an

indictment charging that he did “wilfully, unlawfully and feloniously enter the

dwelling of [the victim].” Id. at 305. The trial evidence ended up showing that

“the building actually broken into was in fact [the victim’s] garage, located

approximately fifty-three feet behind her ‘dwelling.’” Id. This garage was

covered by the definition statute’s reference to “all houses, outhouses, buildings,

sheds and erections which are within two hundred yards of” a dwelling. Id.

(quoting S.C. Code Ann. § 16-11-10). But the defendant claimed the indictment

was not valid because it “failed to allege the essential element that [the victim’s]

garage was within 200 yards of the residence.” Id. The South Carolina Court of

Appeals disagreed, holding that this was not an essential element. Id.

                                          15
             Case: 14-15084     Date Filed: 01/21/2016    Page: 16 of 18


      South Carolina’s model jury instructions also confirm that juries are not

called upon to agree on anything more specific than “entry into a dwelling.” These

instructions say that “the State must prove the following three elements in order to

establish burglary”: (1) “entry into a dwelling,” (2) “without consent,” and (3)

“with intent to commit a crime therein.” Ralph King Anderson, Jr., South Carolina

Requests to Charge - Criminal § 2-14 (2007). The instructions then define

“dwelling” using the statute’s definition lists. But juries need only agree that the

defendant entered “a dwelling” that fits these definitions, rather than unanimously

picking one of the possibilities. This means that jurors never need to agree that the

defendant entered a generic “dwelling.” Sure, reaching this agreement might be

easy most of the time. But “even if in many cases, the jury could have readily

reached consensus on [this question], a later sentencing court cannot supply that

missing judgment.” Descamps, 133 S. Ct. at 2290.

      The same principle applies to defendants like Mr. Lockett who plead guilty.

This is because a defendant

      often has little incentive to contest facts that are not elements of the
      charged offense—and may have good reason not to. At trial,
      extraneous facts and arguments may confuse the jury. (Indeed, the
      court may prohibit them for that reason.) And during plea hearings,
      the defendant may not wish to irk the prosecutor or court by
      squabbling about superfluous factual allegations.

Id. at 2289. For example, suppose a South Carolina prosecutor stated during a plea

hearing that a burglary defendant entered the victim’s house, even if the evidence
                                          16
               Case: 14-15084        Date Filed: 01/21/2016        Page: 17 of 18


would have proved otherwise. Because entry into a house is not an element, the

defendant “may have let the prosecutor’s statement go by because it was irrelevant

to the proceedings. He likely was not thinking about the possibility that his silence

could come back to haunt him in an ACCA sentencing.” Id.4

       The constitutional question in ACCA sentencing isn’t what facts went

unchallenged during a plea hearing. It’s whether the defendant knowingly and

intelligently waived her Sixth Amendment right to a jury deciding each of the facts

necessary to convict her. If a jury would not have been required to find a specific

fact, a court can’t later use this fact as the basis for longer imprisonment. “The

Sixth Amendment contemplates that a jury—not a sentencing court—will find

such facts, unanimously and beyond a reasonable doubt. And the only facts the

court can be sure the jury so found are those constituting elements of the offense—

as distinct from amplifying but legally extraneous circumstances.” Id.

       The definitions of “dwelling” in South Carolina’s burglary statute are not

alternative essential elements of the offense. That means Mr. Lockett never had

       4
         Justice Kennedy’s Descamps concurrence narrated this concern in more detail:
       Just one of the substantial concerns that the Court is correct to consider is that, in
       the regular course of the criminal process, convictions may be entered, often by
       guilty pleas, when either the attorney or the client, or both, have given no
       consideration to possible later consequences under ACCA. As a result, certain
       facts in the documents approved for judicial examination in Shepard may go
       uncontested because they do not alter the sentencing consequences of the crime,
       even though their effect is to require a later enhancement under ACCA. This
       significant risk of failing to consider the full consequences of the plea and
       conviction is troubling.
133 S. Ct. at 2293 (Kennedy, J., concurring) (citations omitted).
                                                 17
                Case: 14-15084         Date Filed: 01/21/2016         Page: 18 of 18


the protection of the Sixth Amendment for the fact of what kind of dwelling (or

what part of a dwelling) he entered. Without that protection, we can’t assume his

South Carolina burglary convictions were generic.

                                                  IV.

        South Carolina’s burglary offense is neither generic nor divisible. The

District Court thus should not have counted Mr. Lockett’s two South Carolina

convictions and sentenced him using ACCA. 5 We vacate the sentence.

        VACATED AND REMANDED




        5
           In fairness to the District Court, its conclusion was based in part on our decision in
United States v. Ramirez-Flores, 743 F.3d 816 (11th Cir. 2014). That case addressed the same
question as this case, though on plain-error review. We said that “[w]e need not in this case
definitively decide that the South Carolina statute at issue is divisible. We need decide only that
it is not plain or obvious that the statute is indivisible.” Id. at 825; see also id. at 825 (Martin, J.,
concurring) (“[W]e apply the modified categorical analysis here even though we might not were
we conducting de novo review.”). The District Court understandably adopted our tentative
analysis in Ramirez-Flores when sentencing Mr. Lockett. It may not have been plain error to say
South Carolina’s statute is divisible, but it was error nonetheless. On de novo review, we agree
with Mr. Lockett.
                                                   18